DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 8-9, 15-16 and 18-24 are objected to because of the following informalities: 
Claims 1 and 4 recites “molar range ratio”. The Examiner suggests amending to either “range of molar ratios” or “molar ratio range”.
Claims 8 and 14 recite “acethylcarnosine”. The Examiner suggests amending to “acetylcarnosine” to correct the spelling.
Claim 9 lists 4 optional ingredients, each of which are separated by an “or”. The Examiner suggests amending to a list of 4 ingredients, wherein a comma separates the first two optional ingredients and the last two are separated by the “or”. Similarly, claim 14 lists 6 steps that are instantly separated by “; and”. The Examiner suggests deleting all of the occurrences of “and” except for the last one (recited in step (v)).
In claims 15 and 19, the dependent claims lack the article “The” at the beginning of each claim.  See MPEP 608.01(n)(IV). 
It is also noted, that the preamble of claims 15 and 20 do not match that of claim which it depends from (claims 7 and 17, respectively).
Similarly, claims 18-19 are objected for inconsistent language. Claims 18-19 recite “…of (the) sterile preservative-free ophthalmic composition according to claim 7…”. However, the preamble of claim 7 is “The pharmaceutical composition…”.
Claim 16 does not end in a period.
Claims 20-24 are objected because the preamble, which is directed to a composition with intended use, does not match the body of the claim, which is directed to a method of using. If it was intended to claim a method of using the composition, for example, by administering to a subject in need thereof, the Examiner suggests amending the preamble of claim 20 to “A method of treating prophylaxis and treatment of a human ophthalmic disease or clinical condition…”. Similar amendments could be applied to instant claims 21-24 as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11 (three occurrences), 12 and 14 are unclear; they all recite “optimally” or “optimal”  For example, Claim 1 recites: “…the MTA is optimally in a form of a stable sterile lyophilized powder”. Claim 11 recites “…optimally 15% by weight”, “…optimally 10% by weight” and “…optimally 73.5% by weight”. The term "optimally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “…C2-C5 low-chain amino acid glycine”. It is unclear if the claim encompasses any C2-C5 low-chain amino acid and glycine is an example of that or if the claim is narrowed to glycine as the amino acid. If the latter is the case, it is confusing to state C2-C5 low-chain prior to glycine because glycine is specifically only a C2 amino acid and cannot be a C3 or C4 amino acid.
Claims 5, 10-15 and 17 recite “preferably”, “more preferably” or “preferred”. For example, claim 5 recites “…from about 0.01 mg/ml to 10 mg/ml, preferably between 0.05 mg/ml and 2.5 mg/ml”. It is unclear if the smaller range after “preferably” is required by the range or if the scope of the claim should be broadly interpreting as the broader range prior to the term “preferably”. 
Claim 6 recites “pharmaceutical grade trehalose is admixed to melatonin tripartite adduct at a convenient amount”. The term “convenient” in claim 6 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 recites the limitation "the sterile lyophilized powder of the MTA" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 1, but claim 1 does not require lyophilization or sterilization.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.
Claim 7 recites “…is suitably dissolved…to elicit the desired therapeutic effects”. The terms “suitably” and “desired” in claim 7 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 11 and 23 (two occurrences), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 23 also recites “…virus-related posterior uveitis infections that include human herpes virus, measles, rubella and arboroviruses”. Similarly, it is unclear whether the limitations following the phrase “that include” are part of the claimed invention.
Claim 14 is unclear. Claim 14 recites “…adding optionally retinol or sodium hyaluronate, hyaluronic acid, L-carnosine, L-acethylcarnosine”. Is the retinol and sodium hyaluronate the optional ingredients or is it all ingredients listed after the term “optionally”? Such multiple interpretations render the claim indefinite.
Claim 14 recites “…desired volume” and “appropriate amount” in step (ii), “in a convenient amount” in step (iii), “appropriate efficiency” in step (v). The underlined terms are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites “…to meet the sterility requirement”. It is not clear what the cope of sterility requirement is. For example, one lab’s sterility requirement might be more robust than another lab’s and the requirement is not set forth in the claims or specially defined in the specification. Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claim 16 is unclear. Claim 16 recites “A packaged unit-dose or multi-dose container holding from 0.2 to 20 ml of sterile preservative-free ophthalmic solution of melatonin tripartite adduct, according to claim 14 for ophthalmic use”. Claim 14 is directed to a method of making MTA and not to a composition of MTA. The Examiner suggests amending to depend from a composition claim or by stating the product made by the process of claim 14.
Claim 20 recites “…an effective amount of melatonin tripartite adduct of the invention into the periocular area”. It is unclear what is encompassed by “the invention”; it is noted that there is also no antecedent basis for such.
Claims 3-13, 15 and 18-19 depend from claim 1, and have thus been included in the rejection. Claims 16-17 and 20-24 depend from claim 14, and have thus been included in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617